Citation Nr: 0722935	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  00-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In March 2001, the Board remanded this case to the RO for 
further development. The case was returned to the Board and 
in September 2002, the Board undertook additional development 
on its own as provided in 38 C.F.R. § 19.9(a)(2) (2006). This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and in October 2003, the Board remanded the case to the RO 
for additional development that included issuance of notice 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In April 
2005, the Board remanded this claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the April 2005 Board remand 
specifically directed the RO to schedule the veteran for a VA 
examination.  This examination was to be scheduled  
regardless of any other development conducted by the RO.  A 
review of the claims file shows that the veteran was not 
scheduled for a VA examination following the April 2005 Board 
remand.  The Board finds that the AMC did not fully comply 
with the Board's instructions in the April 2005 remand, 
thereby constituting a violation of Stegall v. West, 11 Vet. 
App. 268 (1998).  The failure to comply with the Board's 
directive in this matter and ensure that a VA examiner has 
answered the medical questions posed by the earlier remands 
constitutes a violation of the appellant's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).  It is regrettable 
for this veteran, but under the law, another remand is in 
order.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but was not notified of the 
criteria for establishing a disability rating or effective 
date of award.  Since the case is being remanded, there is 
the opportunity to correct these notice deficiencies

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002). See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has PTSD that is 
related to an inservice stressor.  The 
entire claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

*	The examiner should annotate the 
examination report(s) that the 
claims file was in fact made 
available for review in 
conjunction with the examination. 
All necessary special studies or 
tests should be accomplished.
*	The examiner should conduct the 
examination with consideration of 
the current criteria for PTSD, in 
particular the criteria for such 
claims based on personal assault. 
The examination report should 
include a detailed account of all 
pathology found to be present.
*	If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the stressor(s) that 
caused the disorder and the 
evidence relied on to establish 
the existence of the stressor(s).
*	The examiner must also comment 
explicitly upon whether there is a 
link between any inservice 
stressor or stressors identified 
by VA and current symptoms and the 
significance of alternative source 
information including his 
personnel records in formulating 
the requested opinion.
*	The examiner should also determine 
whether the veteran has PTSD. The 
examiner should utilize the DSM-IV 
in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses. If PTSD is diagnosed, 
the examiner should explain 
whether and how each of the 
diagnostic criteria is or is not 
satisfied.
*	If PTSD is diagnosed, the examiner 
must identify the verified 
stressor(s) supporting the 
diagnosis. In particular, the 
examiner must determine whether 
the claimed training beatings 
supports the diagnosis of PTSD, if 
found. In general, the examiner 
should discuss the relationship of 
the alleged personal assault to 
service, if any.
*	If a psychiatric disorder(s) other 
than PTSD is/are diagnosed on 
examination, the examiner must 
express an opinion as to whether 
any such disorder(s) is/are 
related to service on any basis, 
or if preexisting service, 
was/were aggravated thereby.
*	In making this determination, the 
examiner should consider the 
veteran's entire pre-service, 
inservice, and post- service 
medical history, as documented in 
the record.
*	Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.
 
3. After undertaking any other development 
deemed essential in addition to that 
specified above, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
He should also be afforded the opportunity 
to respond to that SSOC before the claim 
is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2006).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




